 


116 HR 201 IH: National Comedy Center Recognition Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 1st Session 
H. R. 201 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2019 
Mr. Reed introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
Recognizing the National Comedy Center in Jamestown, New York. 
 
 
1.Short titleThis Act may be cited as the “National Comedy Center Recognition Act”. 2.Designation of National Comedy Center in Jamestown, New York (a)Congressional RecognitionCongress—
(1)recognizes that the National Comedy Center, located in Jamestown, New York, is the only museum of its kind that exists for the exclusive purpose of celebrating comedy in all its forms; and (2)officially designates the National Comedy Center as the National Comedy Center.
(b)Effect of RecognitionThe National Comedy Center recognized in this section is not a unit of the National Park System, and the designation shall not be construed to require or permit Federal funds to be expended for any purpose related to the Center.   